Citation Nr: 0101355	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99 - 01 816	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
cervical spine disability, including degenerative arthritis 
and degenerative disc disease.  

Entitlement to specially adapted housing or a special home 
adaptation grant.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
September 1959, and from November 1960 to service retirement 
in June 1977, including service in the Republic of Vietnam 
from May 1969 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of November 1998 and 
November 1999 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  The record 
shows that the rating decision of November 1998 denied 
entitlement to specially adapted housing or a special home 
adaptation grant, and that the rating decision of November 
1999 determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
disability of the cervical spine, to include degenerative 
arthritis and degenerative disc disease. 

The appeal for specially adapted housing or a special home 
adaptation grant is addressed in the Remand portion of this 
decision.  


FINDINGS OF FACT

1.  A rating decision of December 1985 denied service 
connection for a cervical spine disability, to include 
arthritis; the veteran was notified of that determination, 
but failed to initiate an appeal and that decision became 
final.  

2.  In October 1990, the veteran again sought service 
connection for a cervical spine disability, to include 
degenerative arthritis and degenerative disc disease, 
submitting additional medical evidence.

3.  A rating decision of November 1991 determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a cervical spine disability, 
to include degenerative arthritis and degenerative disc 
disease; the veteran was notified of that adverse 
determination, but failed to initiate an appeal and that 
decision became final.  

4.  In August 1999, the veteran undertook to reopen his claim 
for service connection for a cervical spine disability, to 
include degenerative arthritis and degenerative disc disease, 
by submitting additional medical evidence and testimony.

5.  The service medical records show that the veteran was 
diagnosed with torticollis during active service in December 
1966 and January 1967, and placed in cervical traction in 
April 1971; X-rays of the cervical spine in June 1976 
revealed joint space narrowing at C5-C6, with neural 
foraminal narrowing; an osteoarthritis flare-up was diagnosed 
in August 1976; and he was diagnosed with cervical arthritis 
on orthopedic consultation at the time of his service 
retirement examination.  

6.  The additional evidence submitted to reopen the veteran's 
claim for service connection for a cervical spine disability, 
to include degenerative arthritis and degenerative disc 
disease, includes testimony and medical evidence establishing 
continuity of treatment for the veteran's cervical arthritis 
and radiographic findings of joint space narrowing, C5-C6, 
with neural foraminal narrowing, initially demonstrated and 
diagnosed during active service. 

7.  The additional evidence submitted to reopen the claim for 
service connection for a cervical spine disability, to 
include arthritis and degenerative disc disease, includes 
evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
claim for service connection for a cervical spine disability, 
including degenerative arthritis and degenerative disc 
disease, is reopened.  38 U.S.C.A. § 5108 (West 1991);  
38 C.F.R. § 3.156(a) (2000);  .

2.  A cervical spine disability, including degenerative 
arthritis and degenerative disc disease, was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. § 3.303, Part 4, 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the RO has obtained available evidence 
from all sources identified by the veteran, that he has been 
afforded personal hearings at the RO and before the 
undersigned Veterans Law Judge in Washington, DC, and that he 
has undergone comprehensive VA orthopedic, neurologic, 
radiographic and electrodiagnostic examinations in connection 
with his claim.  On appellate review, the Board sees no areas 
in which further development might be productive.

I.  Evidentiary and Procedural History

As noted, the veteran served on active duty from January 1956 
to September 1959, and from November 1960 to service 
retirement in June 1977.  

The veteran's service entrance examination, dated in December 
1955, disclosed no abnormalities of the head, neck, or face, 
and his spine and musculoskeletal system were normal.  A 
medical examination in April 1956 disclosed no pertinent 
neck, spine or musculoskeletal disabilities.  His service 
separation and reenlistment examinations in June 1957 showed 
that his neck, spine and musculoskeletal system were normal.  
His service medical records disclose that in April 1959 he 
was hospitalized following an automobile accident and found 
to have a laceration of the left wrist, with four lacerated 
tendons, and X-ray evidence of a simple fracture of the T2 
vertebrae, extending through the posterior elements on the 
left, with no nerve or artery involvement.  Following 
treatment, the admitting diagnosis of a simple fracture of 
the T2 vertebrae was changed to laceration wound of the left 
wrist, no nerve or artery involvement, with laceration of the 
abductor pollicis brevis, the abductor pollicis longus, the 
extensor carpi radialis longus, and the extensor carpi 
radialis brevis tendons.  His injuries were found to be in 
the line-of-duty.  In May 1959, the veteran complained of 
pain at the base of the neck.  In July 1959, X-rays showed 
haziness at the fracture site indicative of healing.  In 
August 1959, it was noted that the veteran had discomfort of 
the upper thoracic region in the area of the old T2 fracture; 
that the T2 fracture had healed with no evidence of 
compression, distortion, or loss of vertebral body height, 
and the veteran had a full range of motion in the shoulders 
and back, with no evidence of weakness or loss of sensation.  
He was administratively discharged from service in September 
1959 because of a congenital kidney disorder.  No 
abnormalities of the cervical spine were shown during the 
veteran's initial period of active duty or at the time of 
service separation in September 1959.  On VA examination in 
January 1960, no X-rays of the cervical spine were obtained.  

The veteran's service reenlistment examination, conducted in 
November 1960, disclosed no abnormalities of the head, neck, 
or face, and his spine and musculoskeletal system were 
normal.  Reports of medical examinations for reenlistment in 
July 1962 and for Special Forces training in December 1962 
disclosed no abnormalities of the head, neck, or face, and 
his spine and musculoskeletal system were normal.  In 
December 1964, the veteran underwent cervical spine X-rays to 
evaluate complaints of a sharp pain on turning his head to 
the left.  In November 1966, he was seen for complaints of 
pain of the right neck, with tenderness and right paraspinous 
muscle spasm.  Following referral to the orthopedic service, 
the diagnosis was torticollis.  He subsequently was seen for 
intermittent muscle spasm of the right neck, with continued 
tenderness and right paraspinous muscle spasm.  X-rays 
revealed no soft tissue abnormalities.  He was admitted to 
the base hospital for five days in December 1966 with 
complaints of inability to move his head of two weeks' 
duration.  The diagnosis was torticollis, and he was 
subsequently treated with physical therapy to improve the 
range of motion of his neck.  A Narrative Summary in December 
1966 cited a 1959 car accident with fracture of the 2nd 
thoracic vertebrae.  He was found to be unfit for further 
duty because of asthma, with chronic bronchitis; and asthma, 
allergic, incurred in line-of-duty, but was retained on 
active duty.  Service medical records dated in January 1967 
show that the veteran was again seen for torticollis, and was 
referred for consultation.

On service reenlistment examination in April 1971, the 
veteran complained of neck pain and was referred for an 
orthopedic consultation.  The report of orthopedic 
consultation noted the veteran's complaints of neck pain, 
radiating down the posterolateral aspect of his left arm.  
The veteran's history of a T2 fracture in 1959 was cited, 
with subsequent treatment for neck spasm.  X-ray examination 
disclosed a persistent fracture line at the body of T2 on the 
left, and a possible cervical rib.  The veteran was placed in 
cervical traction, and he was given a permanent profile with 
a military occupational specialty (mos) change.  In October 
1972, the veteran's complaints included paravertebral 
numbness, and a history of thoracic spine compression 
fractures was noted.  X-rays of the cervical spine were taken 
in October 1973 to evaluate soft tissue pain in the neck.  

In June 1976, the veteran was evaluated for complaints of 
numbness of the left arm to the shoulder in the T3 and T4 
distribution and tenderness in the C5-6 area on the left 
side.  X-rays of the cervical spine were ordered to rule out 
degenerative disease.  Those X-rays revealed joint space 
narrowing at C5-C6, and neural foraminal narrowing.  An entry 
in August 1976 showed a clinical assessment of osteoarthritis 
(flare-up).  In September 1976, the veteran was found to have 
point tenderness at the right mid-thoracic back, diagnosed as 
musculoskeletal back pain, and he was given injections of 
lidocaine and Depo Medrol and advised to use heat and rest.  
At the time of his service retirement examination in February 
1977, the veteran called attention to his neck injuries in 
1959.  The examining physician noted that the veteran's 
records revealed a fracture of T2 in 1959 with residuals, and 
referred him for orthopedic consultation.  That report of 
consultation cited the veteran's T2 fracture in 1959, with 
intermittent numbness in the thumb and index fingers, 
bilaterally.  The diagnoses included old compression 
fracture, T2 (1959), by history symptomatic; and cervical 
arthritis.  

In a subsequent application for VA disability compensation 
benefits (VA Form 21-526), received in November 1977, the 
veteran complained of back pain, and claimed benefits for a 
back injury.  On examination in March 1978, X-rays revealed a 
slight compression of the T9 and T10 vertebrae, with mild 
associated hypertrophic spurring, probably secondary to old 
trauma, and a chest X-ray disclosed compression fractures at 
T10 and T11.  No X-rays of the cervical spine were obtained.  
The diagnoses included old fracture, thoracic spine.  

VA outpatient records dated in October 1978 noted symptoms in 
the veteran suggestive of a right C6 cervical radiculopathy, 
and electromyographic (EMG) testing was recommended.  In 
November 1978, the veteran complained of pain in the right 
side of his neck, pain in the right shoulder and arm, and 
numbness, and a history of back and neck injuries.  
Examination disclosed cervical muscle spasm and tenderness of 
the right shoulder.  The diagnosis was cervical muscle spasm, 
rule out disc disease.  A VA neurologic consult found 
cervical radiculopathy, and ordered electromyographic (EMG) 
testing.  EMG studies in December 1978 were negative, but it 
was found that rotation and extension of the right arm caused 
a right C6 nerve root irritation with paresthesias in the 
thumb and index finger.  

In November 1985, the veteran claimed service connection for 
advanced degenerative arthritis of the neck and right 
shoulder, manifested by pain and numbness, and caused by an 
inservice accident.  He submitted a copy of a January 1985 
bone scan showing increased uptake throughout the larger 
joints of the body, bilaterally, and in the area of the 
coccyx, and in June 1985, he was diagnosed with bilateral 
shoulder impingement syndrome, and carpal tunnel syndrome.  
Electromyographic testing in October 1985 showed findings 
inconsistent with left TOS [sic] or consistent with 
radiculopathy.  X-rays of the cervical spine in September 
1985 disclosed far advanced degenerative arthritic changes of 
the lower cervical spine with marked narrowing of the 
intervertebral space of C5 and C6, and a very small cervical 
rib.  The examining orthopedist diagnosed possible left 
thoracic outlet syndrome versus a C5-6 cervical disc.  

A rating decision of December 1985 denied service connection 
for degenerative joint disease of the cervical spine.  The 
veteran was notified of that determination, but failed to 
initiate an appeal, and that decision became final after one 
year.  

In October 1990, the veteran again sought service connection 
for a cervical spine disability, to include arthritis and 
degenerative disc disease, by submitting additional medical 
evidence.  The additional evidence submitted included an X-
ray of the cervical spine in January 1988 showing 
degenerative changes centered at C5-6 and, to a lesser 
degree, at C6-7.  The pertinent diagnosis was degenerative 
disc disease, cervical spine, centered at the C5-6 level.  In 
February 1988, the veteran submitted service hospital 
facility reports showing hypesthesia of the right arm, and 
the assessment was rule out cervical disc.  X-ray examination 
of the cervical spine in April 1988 disclosed narrowing of 
the C5-6 disc spaces; and mild to moderate degenerative 
hypertrophic spurring anteriorly, most marked about the C5-6 
area.  In July 1988, the veteran was seen for complaints of 
pain in the left side of the neck, radiating into the 
shoulder, arm and hand, and treated occasionally at VA with a 
nerve block.  The assessment was degenerative joint disease 
of the cervical spine.  A report of VA general medical 
examination, conducted in July 1988, disclosed neck pain on 
rotation of the head to either side.  The pertinent diagnosis 
was residuals of fracture of T2 and T11.  

A VA hospital summary dated in August 1988 shows that the 
veteran underwent a CT scan of the cervical spine because of 
his history of thoracic outlet syndrome.  No report of that 
CT scan of the cervical spine is available.  Another VA 
hospital summary, dated in October and November 1988, shows 
that the veteran had a left C6-7 radiculopathy.  EMG and 
nerve conduction testing disclosed polyneuropathy, and a 
cervical myelogram was performed.  That procedure revealed 
mild disc bulging at the C6-7 level, and nerve block 
injections were given at trigger points.  

Reports of VA orthopedic and neurologic examinations, 
conducted in April 1989, cited the veteran's fracture of the 
upper back in a 1958 [sic] motor vehicle accident, and his 
ensuing chronic neck pain with shoulder, arm and hand pain, 
treated with nerve blocks in the cervical spine, scapulae and 
upper extremity joints.  Limitation of lumbothoracic motion 
was limited in all planes.  The diagnoses included cervical 
CT scan showing ventral defects at C4-C5, C5-C6, and C6-C7, 
left lateral defects at C4-C5, C5-C6, and C6-C7C4-C5, and 
right lateral defects at C6-C7.  

A rating decision of September 1989 continued the 10 percent 
rating for residuals of fracture of T2 and T11 with chronic 
back pain, but granted service connection for polyneuropathy 
of the upper and lower extremities, bilaterally, as secondary 
to diabetes mellitus.  

VA outpatient treatment records showed that in July 1990, the 
veteran received nerve block injections of the trigger points 
of the iliocostalis, splenius muscles, occipital, and triceps 
and pectoris major for myofascial syndrome.  In August 1990, 
he received similar injections to the trigger points of the 
rhomboid muscle, the flexor pollicis longus, and the 
brachioradialis muscle.  

A VA hospital summary, dated in August 1990, shows that the 
veteran underwent an anterior cervical diskectomy with fusion 
to relieve a severe cervical spondylolysis at the C5-6 level 
producing chronic neck, left shoulder and arm pain.  
Postoperatively, he began to experience pain in the right C6 
distribution.  EMG testing in August 1990 disclosed normal 
findings with no evidence of radiculopathy, although it was 
noted that signs of denervation might be delayed.  The 
diagnosis was C-6 osteophytes with radiculopathy, with 
anterior cervical diskectomy at C5-6 with fusion.  

An EMG and nerve conduction studies of the right arm in 
September 1990 revealed findings indicative of a C6 and 
possibly C7 radiculopathy on the right.  In September 1990, 
the veteran underwent a steroid ganglion block, right side, 
for chronic arm pain secondary to myofascial syndrome of C6-7 
cervical radiculopathy by EMG.  An October 1990 letter from 
the veteran's VA physician stated that he could not use his 
right arm and could not work.  A cervical myelogram in 
October 1990 disclosed multiple-level foraminal stenosis, 
causing recurrent right C6-7 radiculopathy.  A post-myelogram 
CT scan in October 1990 revealed posterior spur formation 
from C3 and C, with no evidence of disc herniation, and 
narrowing of the neuroforamina at C5-C6, bilaterally, 
diagnosed as degenerative changes of the lower cervical spine 
with foraminal narrowing but no evidence of disc herniation.  

A VA hospital summary, dated in November1990, shows that the 
veteran underwent a posterior bilateral cervical laminectomy 
at C5-6, with foraminotomies on the right at C6-7, to relieve 
pain and discomfort from C6 radiculopathy with degenerative 
disc disease involving the cervical spine.  

A rating decision of January 1991 denied a temporary total 
rating based upon hospitalization and surgery on the grounds 
that service connection was not in effect for the cervical 
spine disability necessitating his surgery.  An increased 
rating for his service-connected residuals of fractures of T1 
and T11 was also denied.  The veteran appealed, seeking 
service connection for his cervical disabilities and 
requesting a personal hearing.  

A personal hearing was held at the RO in August 1991 before 
an RO Hearing Officer.  It was agreed that the issue of 
service connection for degenerative disc disease of the 
cervical spine with cervical radiculopathy was in appellate 
status, as well as the appeals for a rating in excess of 10 
percent for residuals of fractures, T2 and T11, with chronic 
back pain, for a rating in excess of 20 percent for diabetes 
mellitus, and entitlement to Paragraph 30 benefits for 
hospitalization and convalescence.  The veteran called 
attention to medical evidence showing damage to the cervical 
spine, including C5, C6, and C7; testified that all such 
disability is the result of injuries sustained in a 1959 
motor vehicle accident in which he was thrown through the 
windshield [sic] and onto the highway; that he subsequently 
experienced various episodes of shooting pain in the neck, 
feeling like a hot wire; that he underwent cervical traction 
during service on several occasions due to cervical 
symptomatology; and that his current degenerative disc 
disease of the cervical spine with cervical radiculopathy is 
due to his inservice cervical injury rather than to his 
service-connected diabetes mellitus.  A transcript of the 
testimony is of record.  

At his personal hearing, the veteran introduced into the 
record a report of magnetic resonance imaging (MRI) of his 
cervical spine, performed in August 1991.  That report 
disclosed postoperative changes of the cervical spine at the 
C5-6 interspace with disc dehydration, and enhancement at the 
juncture of the C5 and C6 vertebrae, consistent with minimal 
scarring, but without extradural compression of the thecal 
sac.  Bone spurring was seen at the C3-4 level with an 
extradural defect, greatest on the left.  The impression was 
bone spurring at the C3-4 level with an extradural defect, 
greatest on the left, and postoperative changes at the C5 and 
C6, with no evidence of current disc protrusion.  

VA outpatient records dated from July 1988 to January 1991 
show that the veteran was seen frequently for nerve blocks in 
the neck, scapula, and the joints of the upper extremities.  
Treatment records from Ireland Army Community Hospital, dated 
from March 1989 to August 1991 show treatment of the veteran 
predominantly for gastrointestinal complaints.

VA EMG testing in March 1991 was indicative of a right C7 
radiculopathy, while a CT scan of the cervical spine in April 
1991 showed degenerative disc disease with some sclerosis and 
narrowing at C5-6; and a slight curvature of the cervical 
spine, without gross disc disease at C4-5 or C7-T1.  The 
radiographic impression was degenerative disc disease at C5-
6, manifesting some narrowing and sclerosis; and a slight 
spasm of the cervical spine attributed to muscle spasm or 
positional factors.  An entry in April 1991 showed that the 
veteran had a right C7 radiculopathy, and a May 1991 entry 
showed neck pain on movement and a diagnosis of [cervical] 
disc disease at C5-6.  In June 1991, the impression was right 
radicular pain, C5-C6.  

A Hearing Officer's decision in October 1991 granted an 
increased rating of 40 percent for diabetes mellitus, while 
denying a rating in excess of 10 percent for residuals of 
fracture of T2 and T11, with back pain.  A rating decision of 
November 1991 noted, in pertinent part, that a rating 
decision of December 1985 denied service connection for a 
cervical spine disability, to include arthritis, because the 
service medical records were silent for complaint, treatment, 
or diagnosis of a cervical spine condition or evidence of 
cervical arthritis within one year of service separation.  In 
addition, it was noted that the veteran was informed of that 
adverse determination, but failed to initiate an appeal, and 
that decision became final.  Finally, it was found that the 
evidence submitted since the final rating decision of 
December 1985 was not new or material to the issue of service 
incurrence of a cervical disability, including arthritis.  
The veteran was notified of the action taken by a 
Supplemental Statement of the Case.

A rating decision of November 1991 determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a cervical spine disability, to 
include degenerative arthritis, and denied service connection 
for degenerative disc disease.  The veteran was notified of 
that adverse determination, but failed to initiate an appeal, 
and that decision became final after one year.  

In August 1999, the veteran undertook to reopen his claim for 
service connection for a cervical spine disability, to 
include arthritis and degenerative disc disease, by 
submitting additional medical evidence and sworn testimony.  
The additional evidence submitted included VA outpatient 
records, dated in September 1991, showing that he was seen 
for neck pain and dysthesias of the arms, bilaterally.  It 
was noted that an August 1991 MRI showed bone spurring at C3-
4, bilaterally, and postoperative changes at C5-6.  In a 
medical history submitted in connection with a February 1992 
VA medical examination, the veteran stated that he injured 
his neck in 1959; that he has experienced neck pain at times 
since that injury; and that he has experienced additional 
physical disability since his C5 surgery in August and 
October 1990.   

In addition to VA examination in March 1992, the examiner 
reviewed medical records which included a June 1990 CT scan 
of the cervical and dorsal spine.  That report showed that 
the overall size of the spinal canal was adequate, although 
some bony exostosis of the vertebral body was noted together 
with narrowing of the foramina at the C3-4 level on the left 
and the C5-6 level on the right.  The diagnosis was 
hypertrophic spurring with some foraminal narrowing at the 
C3-4 level on the left and the C5-6 level on the right.  

A report of VA examination of the cervical spine, conducted 
in March 1992, disclosed a full range of cervical motion, 
with pain on any motion requiring injections and a topical 
anesthetic.  The diagnosis was status post diskectomy, C5, 
with hypertrophic spurring and foraminal narrowing at C5-6 in 
the foramina on the right and at C3-4 in the foramina on the 
left.  The neurological examination  cited complaints of 
painful radiculopathy after a right diskectomy, requiring 
nerve blocks in the neck, shoulders and elbows, and findings 
of trigger points, bilaterally, at the trapezius.  There was 
some decrease in sensation in the thumb and forefinger of the 
right hand.  The diagnosis was cervical radiculopathy.  

In September 1992, the veteran was seen at a VA medical 
facility on several occasions for nerve blocks due to 
cervical degenerative joint disease and stenosis.  In 
February 1993, the diagnosis was degenerative disc disease of 
the cervical spine.  An X-ray in March 1994 disclosed 
degenerative changes in the thoracic spine.  

Private treatment records from Hardin County Memorial 
Hospital in February 1994, and from Hardin County Health 
Center from February to June 1994 show no treatment of the 
veteran for the disability at issue.

An April 1994 letter from a VA physician stated that he saw 
no reason for the veteran to have arm pain, and that he was 
unable to determine whether that would keep him from working 
until he was evaluated by a pulmonologist or a neurosurgeon.  
In May 1994, the veteran submitted an application for a total 
disability rating based on unemployability due to service-
connected disabilities (VA Form 21-8940).  In June 1994, the 
veteran's lumbar disability was reviewed by a professional 
health care provider, who indicated that he would not be able 
to hold down any gainful employment.  

Treatment records from Ireland Army Community Hospital, dated 
from May to July 1994, show that the veteran was seen for 
complaints that included a chronic cervical spine pain, 
diagnosed as cervical arthritis.  An August 1994 whole-body 
bone scan revealed diffuse increased localization throughout 
the T10 vertebral body, described as probably the result of 
an old compression and degenerative changes.  

An August 1994 letter from a VA physician cited an MRI scan 
of the cervical spine, noting a segmentation abnormality or 
an anterior interbody fusion at the C5-6 level; moderate to 
marked anteroposterior spinal stenosis extending from the C3-
4 level to the C4-5 level; anteroposterior spinal stenosis at 
the C4-5 level with a right-sided disc herniation with 
possible right lateral cord effacement; and moderate to 
marked anteroposterior spinal stenosis of the dural sac and 
spinal canal at C3-4, with what appears to be medial left-
sided stenosis.  The clinical impression was moderate to 
severe anteroposterior spinal stenosis extending from C3-4 to 
C4-5; an apparent anterior interbody fusion at C5-6; a 
moderate sized lateral disc herniation at the C4-5 level; and 
medial stenosis of the left-sided foramina at the C3-4 level.  
In September 1994, the veteran's diagnoses were cervical 
stenosis and cervical discs.

A report of VA orthopedic examination, conducted in October 
1994, cited the veteran's history of fracture of T2 and T11, 
with a history of chronic back pain of the thoracic spine 
aggravated by lifting or moving his neck and relieved by 
medication or intramuscular injections.  A healed surgical 
scar was noted, with no tenderness or discoloration, and a 
full range of cervical motion was present with pain on all 
motions.  There was no thoracic range of motion independent 
of the lumbar spine.  The diagnoses were status post fracture 
T2 and T11, with traumatic arthritis of the thoracic spine.  
The orthopedic examiner stated that if the veteran's 
degenerative joint disease is service-connected for the neck 
and lumbar spine, then he was unemployable due to service-
connected causes.  X-rays of the thoracic spine revealed a 
decrease in height of the mid- to lower thoracic vertebral 
bodies, possibly representing old compression fractures, with 
anterior osteophytes throughout; and somewhat irregular end-
plates likely the sequelae of Scheuermann's disease.  

A report of VA neurological examination, conducted in October 
1994, showed that the veteran's biceps,, triceps, supinators, 
knee and ankle jerks were absent or barely elicitable, 
bilaterally; Romberg was positive; he could not perform heel-
and-toe walking; and a sensory loss was found, either 
radicular in nature or of a peripheral neuropathy type of 
sensory loss.  The diagnoses were degenerative joint disease 
of the cervical and lumbar spine with radiculopathy, 
predominantly sensory, with no demonstrated motor weakness; 
and MRI evidence of cervical spine stenosis.  An October 1994 
report of EMG and nerve conduction velocity studies to 
resolve conflicting diagnoses of [cervical] radiculopathy 
versus peripheral neuropathy revealed a moderate chronic C6 
radiculopathy of the bilateral upper limbs; a moderate 
chronic C7 radiculopathy of the right upper limb; and a mild 
superimposed demyelination condition of the bilateral upper 
limb motor nerves and a slight decrease in sensory nerve 
amplitudes, suggestive of peripheral neuropathy.  

The October 1994 report of VA orthopedic examination was 
returned to the medical facility as inadequate due to the 
absence of a nexus opinion.  

A January 1995 VA orthopedic examination report stated that 
the veteran was involved in a motor vehicle accident many 
years ago in which he sustained fractures of the T2 and T11 
vertebrae; that he underwent cervical diskectomy in August 
1990 and a cervical diskectomy and fusion in November 1990; 
and that a CT scan was consistent with severe degenerative 
joint disease of the cervical spine.  The examiner stated 
that he did not see evidence of a herniated disc, but much 
foraminal stenosis, facet hypertrophy, and degenerative joint 
disease.  The diagnoses included quite severe cervical 
spondylolysis and lumbar disc disease.  

A VA diagnostic radiology report, dated in January 1995, 
shows that a lumbar and cervical myelogram with contrast and 
CT scan was performed.  That procedure revealed a prior 
surgical fusion of the C5-6 vertebral bodies, with narrowing 
of the C3-4 neuroforamen on the right secondary to 
uncovertebral and facet joint osteophytosis.  At the C4-5 
neuroforamen, there was narrowing at the mid-portion from 
uncovertebral and facet joint osteophytosis.  There was 
moderately advanced degenerative disc changes with joint 
space narrowing at the C2-3 and C3-4 spaces.  A mild 
indentation was seen upon the thecal sac, anteriorly, by 
posterior end-plate spurring at the C2-3, C3-4, and C4-5 
intervertebral disc spaces.  CT scans revealed degenerative 
osteoarthrosis with deformity of the anterior aspects of the 
cervical vertebral bodies, particularly at the C4-5, C5-6, 
and C6-7 posterior margins of the vertebral body end-plates.  
At the C4-5 intervertebral disc space, there was mild bulging 
of the IV disc with minimal indentation upon the anterior 
thecal sac, but sparing the neuroforamena and associated 
nerve roots, while at the C5-6 level, there was moderate 
impingement upon the thecal sac centrally and eccentrically 
to the left as well as laterally in the right neuroforamen 
with the narrowing due to severe bony spurring, together with 
impingement of the left neuroforamen centrally at the C5-6 
level.  Minimal impingement was seen upon the anterior thecal 
sac at the C6 and C6-7 region.  

The diagnoses were: degenerative bony spurring of the 
posterior vertebral body end-plates, C5-6, with moderate 
impingement of the thecal sac and neuroforamenae; and 
degenerative osteoarthritis and degenerative changes 
diffusely throughout the cervical spine with minimal thecal 
impingement at the C3-4 and the C6-7 levels.   

The VA diagnostic radiology report, dated in January 1995, 
was returned as inadequate, and a report of pre-myelogram 
imaging of the cervical spine was obtained.  That report 
disclosed apparent fusion of C5-6, possibly post-surgical, 
with deformity of the neuroforamena at multiple levels.  In 
addition, there was straightening of the normal curvature, 
suggestive of muscle spasm, and diffuse spondylosis with 
associated disc space narrowing, most pronounced at C3-4 and 
C5-6, with incomplete imaging at C7.  The cervical diagnosis 
was muscle spasm and degenerative changes, as described; and 
evidence of fusion, probably postoperative.  

A rating decision of May 1995 granted, among other things, a 
total rating based on individual unemployability due to 
service-connected disabilities, effective in March 1994, 
together with basic entitlement to Educational Assistance 
benefits under  38 U.S.C.A., Chapter 35 (West 1991).   

The VA orthopedic examination report, dated in January 1995, 
was returned as inadequate due to the absence of a nexus 
opinion.  A report of VA orthopedic examination, conducted in 
July 1995, cited a history of the veteran's neck and lumbar 
spine injuries that omitted any reference to his 1959 
fracture of the T2 vertebrae.  Findings on examination of the 
cervical spine were noted, together with the reports of X-
rays and imaging studies in January 1995.  A clinical 
impression was offered, without a nexus opinion.  

The previous VA orthopedic examinations and diagnostic 
imaging reports were returned as inadequate.  However, the RO 
failed to include the veteran's service medical records, and 
no useful opinions were obtained regarding the veteran's 
cervical spine disability.  

A report of VA orthopedic examination, conducted in July 
1998, cited the veteran's history of anterior neck surgeries 
and fusions in 1990, and his current complaints of neck pain, 
radiating into the shoulders, bilaterally, and neck weakness, 
stiffness, and fatigability, requiring aspirin but not the 
use of a neck brace.  Strength was normal in the upper and 
lower extremities and cervical spine.  A moderate limitation 
of cervical and lumbar motion was present in all planes, with 
pain on the extremes of motion.  The findings on examination 
were reported in detail.  Additional X-ray and MRI studies of 
the cervical, thoracic, and lumbar spines were obtained.  The 
diagnoses included cervical neuropathy, cervical degenerative 
arthritis with neuroforaminal narrowing and cervical canal 
stenosis.  

The veteran submitted a report of orthopedic examination, X-
rays, and MRI studies of the cervical spine, conducted at 
Ireland Army Community Hospital in July 1999, which disclosed 
degenerative changes of the upper cervical spine with a 
fusion and some flexion at C5-6, with a small C7 cervical 
rib, and no evidence of subluxation or dislocation.  MRI 
revealed findings suggestive of central spinal canal 
stenosis, worse at C3-C4 and C4-C5, as well as findings 
suggestive of a small syrinx, with a differential of lower 
cervical spinal tumor.  The report further noted a slight 
progression of degenerative disease, including posterior 
osteophytosis at the C3/4 level, causing mild worsening of 
the cervical spinal canal stenosis at that level.  
Degenerative disease at the C4/5 level appeared unchanged.  

The additional medical evidence from Ireland Army Community 
Hospital, dated in July 1999, was construed as an intention 
to reopen the previously denied claim for degenerative 
disease of the cervical spine.  A rating decision of November 
1999 determined that new and material evidence had not been 
submitted to reopen a claim of service connection for 
degenerative disease of the cervical spine.  The veteran was 
notified of that determination; that new and material 
evidence was required to reopen that claim; the meaning of 
the terms "new" and "material"; and of his right to 
appeal.  

The veteran then submitted additional medical evidence from 
Ireland Army Community Hospital from May through September 
1999, including X-rays in May 1999 showing diffuse 
degenerative osteoarthritis of the cervical spine, with a 
component of osteoporosis; narrowing of the C5-C6 interspace 
with evidence of a bone graft; and indications of 
degenerative disc changes at the C5-C6 interspace.  An 
October 1999 report from Jonathan E. Hodes, MD, status post 
cervical fusion, anterior and posterior, C5-6.  Medical 
records from Hardin Memorial Hospital, dated from April 1999 
to March 2000, did not address his cervical disability.  A 
July 1990 VA hospital summary diagnosed a C6-C6 osteophyte 
bar with C6 radiculopathy, while a VA hospital summary dated 
in January 1995 diagnosed cervical and lumbar radiculopathy.  
The veteran submitted a written statement in April 2000 
addressing the history of his cervical injury, arthritis, and 
degenerative disc disease and citing his service medical 
records.  

A personal hearing was held in October 2000 before the 
undersigned Veterans Law Judge sitting at Washington, DC.  
The veteran testified as to his initial cervical and left 
wrist injury in a 1959 motor vehicle accident, and his 
subsequent discharge from the Marine Corps as a consequence 
of those injuries.  He also described a subsequent cervical 
injury, requiring cervical traction, while at Fort Hood, 
Texas, in approximately 1965 or 1966, as well as injuries 
sustained in a train accident at Fort Knox, requiring that he 
appear before a Medical Board and a change in his military 
occupational specialty.  He testified that he had arthritis 
of the neck during service and shortly after service.  The 
veteran's spouse testified that she married the veteran in 
1964; that he experienced neck pain at the time of their 
marriage and thereafter; that she had witnessed his reaction 
to neck pain; and that she had gone to see him while he was 
hospitalized at Fort Hood for treatment of his cervical 
disability.  A transcript of the testimony is of record.  

Following the testimony, the veteran submitted a December 
1966 letter written while he was hospitalized at Fort Hood 
for cervical problems, and a waiver of initial RO review of 
that letter.  

The Board must now determine whether the additional evidence 
submitted since the rating decision of November 1991 denying 
service connection for a cervical spine disability, to 
include degenerative arthritis and degenerative disc disease, 
is both new and material evidence to those issues.  

II.  Analysis

A rating decision of December 1985 denied service connection 
for a cervical spine disability, to include arthritis.  The 
veteran was notified of that determination, but failed to 
initiate an appeal and that decision became final after one 
year.  In October 1990, the veteran again sought service 
connection for a cervical spine disability, to include 
degenerative arthritis and degenerative disc disease, by 
submitting additional medical evidence.  A rating decision of 
November 1991 determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for a cervical spine disability, to include degenerative 
arthritis and degenerative disc disease.  The veteran was 
notified of that adverse determination, but failed to 
initiate an appeal and that decision became final after one 
year.  

In August 1999, the veteran undertook to reopen his claim for 
service connection for a cervical spine disability, to 
include degenerative arthritis and degenerative disc disease, 
by submitting additional medical evidence and testimony.

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108 (West 1991), 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  Evans v. 
Brown,  9 Vet. App. 273, 285 (1996).  However, in the recent 
decision in  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Court expressly rejected the standard for 
determining whether new and material evidence had been 
submitted, as set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and held that the regulatory standard set forth 
in  38 C.F.R. § 3.156(a) (2000) was the only correct 
standard. 

The cited regulation provides that:

New and material evidence means evidence 
which bears directly and substantially 
upon the specific matter under 
consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed unless the evidence is inherently 
incredible or beyond the competence of the witness.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the November 1991 
rating decision denying service connection for a cervical 
spine disability, to include degenerative arthritis and 
degenerative disc disease, includes service medical records 
showing that the veteran was diagnosed with torticollis 
during active service in December 1966 and January 1967, and 
placed in cervical traction in April 1971; that X-rays of his 
cervical spine in June 1976 revealed joint space narrowing at 
C5-C6, with neural foraminal narrowing; that an 
osteoarthritis flare-up was diagnosed in August 1976; and 
that he was diagnosed with cervical arthritis on orthopedic 
consultation at the time of his service retirement 
examination.  Thereafter, VA outpatient records dated in 
October 1978 noted symptoms in the veteran suggestive of a 
right C6 cervical radiculopathy, and electromyographic (EMG) 
testing was recommended.  In November 1978, the veteran 
complained of pain in the right side of his neck, pain in the 
right shoulder and arm, and numbness, and a history of back 
and neck injuries.  Examination disclosed cervical muscle 
spasm and tenderness of the right shoulder.  The diagnosis 
was cervical muscle spasm, rule out disc disease.  A VA 
neurologic consult found cervical radiculopathy, and ordered 
electromyographic (EMG) testing.  EMG studies in December 
1978 were negative, but it was found that rotation and 
extension of the right arm caused a right C6 nerve root 
irritation with paresthesias in the thumb and index finger.  
The medical evidence of record at the time of the November 
1991 rating decision denying service connection for a 
cervical spine disability, to include degenerative arthritis 
and degenerative disc disease, included demonstration and 
diagnosis of both those conditions.

The additional evidence submitted in order to reopen the 
veteran's claim for service connection for a cervical spine 
disability, to include degenerative arthritis and 
degenerative disc disease, includes testimony and medical 
evidence establishing continuity of treatment for the 
veteran's cervical arthritis and radiographic findings of 
joint space narrowing, C5-C6, with neural foraminal 
narrowing, initially demonstrated and diagnosed during active 
service.  In addition, the veteran and his spouse have 
offered credible testimony as to the inservice onset and 
severity of his cervical disabilities, and that testimony 
establishes continuity of treatment for the claimed cervical 
disability since his inservice hospitalization at Fort Hood 
in December 1966. 

The Board finds that the additional evidence submitted to 
reopen the claim for service connection for a cervical spine 
disability, to include degenerative arthritis and 
degenerative disc disease, includes evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board finds that the claim for service connection for a 
cervical spine disability, to include degenerative arthritis 
and degenerative disc disease, has been reopened, and that de 
novo review is warranted. 

The United States of Appeals for Veterans Claims (Court) 
recently announced a new three-step analysis that VA must 
perform when a veteran seeks to reopen a final decision based 
on the submission of new evidence.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  The three prongs of the new 
Elkins test are as follows: (1) VA must first determine 
whether the veteran has presented new and material evidence 
under  38 C.F.R. § 3.156(a) (2000) in order to have a finally 
denied claim reopened under  38 U.S.C.A. § 5108; (2) if new 
and material evidence has been presented, immediately upon 
reopening the claim, VA must decide whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the reopened claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a); and (3) if the claim is well grounded, 
VA may then proceed to evaluate the merits of the claim but 
only after ensuring that the duty to assist under  
38 U.S.C.A. § 5107(a) has been fulfilled.  Elkins, id.  If 
the additional evidence presented is not new, the inquiry 
ends and the claim may not be reopened.  Smith (Russell) v. 
West,  12 Vet. App. 312 (1999).

However, on November 9, 2000, the President signed into law 
H.R. 8464, Veterans' Claims Assistance Act for 2000, (Nov. 9, 
2000; 114 Stat. 2096), designated as Public Law No. 106-475.  
That Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim, and redefines VA's duty to assist, 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law is effective 
as of November 9, 2000, and must be applied to all pending 
appeals.  This legislative change has the effect of voiding 
the requirement of item (2), above, stating that if new and 
material evidence has been presented, immediately upon 
reopening the claim, VA must decide whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the reopened claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Elkins, id.  

Currently, if the claim is reopened by the submission of new 
and material evidence, VA may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under  38 U.S.C.A. § 5107(a) has been fulfilled.  See 
item 3,  Elkins, id.  However, under Public Law No. 106-475, 
new duty to assist provisions became effective November 20, 
2000 under new  38 U.S.C.A. § 5103A, which sets forth four 
different aspects of the duty to assist, including the 
general duty to assist; assistance in obtaining records, 
assistance in obtaining records for compensation claims; and 
medical examinations and opinions for compensation claims.  
38 U.S.C.A. § 5103Aa-d (to be recodified at  38 U.S.C.A. 
§ 5103A.  The Board finds that the RO has fully met its duty 
to assist the veteran under both the old and the new 
provisions imposing upon VA a duty to assist the claimant.  

Based upon a de novo review of the entire record in this 
case, the Board concludes that the evidence permits only one 
conclusion: that the veteran's current cervical spine 
disability, including degenerative arthritis and degenerative 
disc disease, was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303, 
Part 4, § 4.3 (2000).  In reaching it's conclusion, the Board 
relies particularly upon service medical records showing that 
the veteran was diagnosed with torticollis during active 
service in December 1966 and January 1967, and placed in 
cervical traction in April 1971; that X-rays of the cervical 
spine in June 1976 revealed joint space narrowing at C5-C6, 
with neural foraminal narrowing; that an osteoarthritis 
flare-up was diagnosed in August 1976; and that he was 
diagnosed with cervical arthritis on orthopedic consultation 
at the time of his service retirement examination.  

Further, the additional evidence submitted to reopen the 
claim for service connection for a cervical spine disability, 
to include degenerative arthritis and degenerative disc 
disease, includes testimony and medical evidence establishing 
continuity of treatment for the veteran's cervical arthritis 
and radiographic findings of joint space narrowing, C5-C6, 
with neural foraminal narrowing, initially demonstrated and 
diagnosed during active service.  That constitutes evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 3.156(a) (2000).

The claim for service connection for a cervical spine 
disability, including degenerative arthritis and degenerative 
disc disease, is granted.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a cervical disability, including 
degenerative arthritis and degenerative disc disease, is 
reopened.

Service connection for a cervical disability, including 
degenerative arthritis and degenerative disc disease, is 
granted.


REMAND

In June 1998, the veteran filed a Veteran's Application in 
Acquiring Specially Adapted Housing or Special Home 
Adaptation Grant (VA Form 26-4555) under the provisions of  
38 U.S.C.A. §§ 801(a) and 801(b) (West 1991), and VA 
examinations were scheduled.  

A report of VA psychiatric examination, conducted in July 
1998, provided diagnoses of depression and post-traumatic 
stress disorder, and his Global Assessment of Functioning 
(GAF) Score was 40, indicative of some impairment of reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  

A report of respiratory examination, conducted in July 1998, 
disclosed diagnoses of chronic obstructive respiratory 
disease and cigarette abuse.  Findings on respiratory 
examination were reported in detail.  Pulmonary function 
studies disclosed FEV-1 of 1.63, 1.68 after bronchodilators; 
and FEV-1/FVC of 77, 74 after bronchodilators. The diagnosis 
was moderate restrictive ventilatory defect; with no 
appreciable improvement after the use of bronchodilators.  

A report of VA examination for diabetes mellitus, conducted 
in July 1998, cited the veteran's history of that disease, 
and the current findings on examination.  He was found to 
have insulin-dependent diabetes, diabetic neuropathy of the 
upper extremities, diabetic neuropathy of the lower 
extremities, and impotency secondary to diabetes, with 
manifestations which included numbness of the hands and feet, 
and he is treated with oral insulin twice daily, maintains a 
restricted diet, and sees a diabetic care provider every one 
or two months.  He reported no hypoglycemic reactions, no 
episodes of ketoacidosis, no material weight loss, no 
vascular or cardiac symptoms, no anal pruritus or loss of 
strength, and no restriction of activities secondary to 
diabetes.  Examination of the lower extremities disclosed a 
slight decrease to sharp and to light touch over the hands, 
bilaterally; a slight paresthesias to touch over the right 
mid-foot; a decrease to sharp and light touch over the lower 
legs, bilaterally; and a stasis ulcer at the bottom of the 
right great metatarsophalangeal joint.  A report of VA 
genitourinary examination, conducted in July 1998, disclosed 
that the veteran was impotent secondary to VA surgery, with 
loss of erectile power.  

A report of VA orthopedic examination, conducted in July 
1998, cited the veteran's history of anterior neck surgeries 
and fusions in 1990, and his current complaints of neck pain, 
radiating into the shoulders, bilaterally, and neck weakness, 
stiffness, and fatigability, requiring aspirin but not the 
use of a neck brace.  He further complained of daily low back 
pain, with intermittent radiation into the buttocks and lower 
extremities, as well as weakness and fatigability, requiring 
the use of a back brace but not a cane or crutches.  He 
walked around the office without objective evidence of pain, 
did a deep knee bend without difficulty, and ambulated on his 
own, without assistance.  Strength was normal in the upper 
and lower extremities and cervical spine.  A moderate 
limitation of cervical and lumbar motion was present in all 
planes, with pain on the extremes of motion.  The findings on 
examination were reported in detail.  Additional X-ray and 
MRI studies of the cervical, thoracic, and lumbar spines were 
obtained.  The diagnoses were cervical neuropathy, cervical 
degenerative arthritis with neuroforaminal narrowing and 
cervical canal stenosis; thoracic disc protrusion without 
deformity of the adjacent thoracic cord; grade I 
spondylolisthesis of L5 on S1 secondary to bilateral pars 
defect with pseudo disc formation and moderate left and 
severe right foraminal impingement.  

A rating decision of November 1998 increased the evaluations 
for the veteran's service-connected diabetic neuropathy of 
the right and left lower extremities from 10 percent to 20 
percent each; continued the noncompensable evaluation for 
impotency; continued the 10 percent evaluations assigned for 
COPD with asthma, an anxiety reaction, residuals of T2 and 
T11 fractures with chronic low back pain, and bilateral 
kidney stones; continued the 20 percent ratings for diabetic 
neuropathy of the right and left upper extremities, and for 
spondylolysis of the lumbar spine disabling; continued the 40 
percent rating for diabetes mellitus; and denied entitlement 
to specially adapted housing and a special home adaptation 
grant.  Special monthly compensation under  38 U.S.C.A. 
§ 1114, subsection (k) and  38 C.F.R. § 3.350 for loss of a 
creative organ was continued.  A rating as to service 
connection for visual impairment secondary to diabetes 
mellitus was deferred.  That decision did not address the 
veteran's service-connected left wrist scar, left knee 
disability, scar of scalp, chest and abdomen, residuals of 
polypectomy, residuals of pilonidal cyst, or reflex 
sympathetic dystrophy of the right hand, all rated as 
noncompensably disabling.  His combined service-connected 
disability rating was 90 percent from  January 1992, and he 
was entitled to a total disability rating based on 
unemployability from March 1994.  

The veteran appealed the denial of his claim of entitlement 
to specially adapted housing and a special home adaptation 
grant, citing the bases for his belief that he was entitled 
to that benefit, including his inability to walk more than 
100 feet without pain and his current requirement for a 
wheelchair and a motorized electric cart for trips away from 
his residence.  A Statement of the Case was issued addressing 
the ratings assigned for his diabetic neuropathy of the upper 
and lower extremities, bilaterally; for his residuals of 
fractures at T2 and T11 with chronic low back pain; his 
spondylolysis of the lumbar spine, and his bilateral kidney 
stones; and the denial of entitlement to specially adapted 
housing and a special home adaptation grant.  However, in his 
Substantive Appeal (VA Form 9), the veteran addressed only 
the issue of entitlement to specially adapted housing and a 
special home adaptation grant, and the other issues were 
considered abandoned.  

Following the receipt of additional private, VA, and service 
hospital medical evidence, the veteran testified at a March 
1999 personal hearing before an RO Hearing Officer.  
Thereafter, a rating decision of July 1999 denied service 
connection for visual impairment secondary to diabetes 
mellitus; increased the evaluation for the veteran's service-
connected bilateral kidney stones from 10 percent to 20 
percent disabling, continued the noncompensable rating for 
residuals of a pilonidal cyst; continued the 10 percent 
rating for residuals of fracture at T2 and T11 with chronic 
low back pain; and continued to 40 percent rating for 
diabetes mellitus.  His combined service-connected disability 
rate was continued at 90 percent.  

A Supplemental Statement of the Case was issued in July 1999 
addressing the issue of entitlement to specially adapted 
housing or a special home adaptation grant.  

At his personal hearing held before the undersigned Member of 
the Board, the veteran offered testimony with respect to his 
claim for entitlement to specially adapted housing and a 
special home adaptation grant.  He testified that he lived in 
a two bedroom house which is about 50 years old; that VA has 
already provided a wheelchair ramp, a larger front door, and 
a larger bathroom with toilet; that VA had issued him a 
wheelchair and a motorized electric cart; that his house is 
not large enough, having approximately 700 square feet; that 
his closets are not big enough; that he cannot adequately 
maneuver his wheelchair because stuff is piled in boxes; that 
he cannot open his wheelchair in the bedroom; that VA should 
build an addition to his house; and that it is very crowded 
and difficult when they have visitors.  He testified that VA 
should lower everything in his kitchen to make it wheelchair 
accessible; that an outdoor shelter for his motorized 
electric cart is needed; and that wider interior doorways and 
doors should be installed, as well as larger doors leading to 
the outside.

The evidence in this case shows that the issue of entitlement 
to specially adapted housing or a special home adaptation 
grant was addressed by the RO, rather than the VA Medical 
Center.  Further, while the RO has denied entitlement to 
entitlement to specially adapted housing or a special home 
adaptation grant, the evidence in this case shows that all or 
a portion of the requested benefits have already been granted 
the veteran by the VAMC, and that the RO has failed to obtain 
the records establishing the veteran's prior receipt of all 
or a portion of the benefits in question.  The Board notes, 
in particular, that the record includes evidence that VA has 
provided the veteran a wheelchair and a motorized electric 
cart, and has made certain specific improvements to his home, 
including a wheelchair ramp, an enlarged entry door, and a 
larger bathroom to admit his wheelchair.  The Board finds 
that the current record is inadequate to establish the 
current status with respect to the veteran's receipt of 
specially adapted housing or a special home adaptation grant.  
Accordingly, Remand is warranted to investigate and determine 
the actual status of the veteran's residence in the areas of 
alleged deficiency, and for a report as to the veteran's 
entitlement to the additional benefits sought a review of the 
transcripts of his testimony and interviews with the veteran.  
Thereafter, a complete report must be provided and associated 
with the claims folder, and a Supplemental Statement of the 
Case provided.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded for the following actions:

1.  The RO should obtain from the VAMC, 
Louisville, Kentucky, or any other 
indicated VA medical facility, the 
complete medical or administrative 
records pertaining to VA's provision of a 
wheelchair and motorized electric cart to 
the veteran, as well as all medical or 
administrative records which pertain to 
the provision by VA of improvements to 
his home, including a wheelchair ramp, a 
larger front door, and a larger bathroom 
with toilet, as well as any other 
improvements to his home required by his 
disability and provided by VA.  

2.  Upon receipt of the requested 
information, the RO should review all 
such information, including any private 
or VA medical reports or certificates 
addressing the veteran's need for such 
wheelchair and motorized electric cart, 
as well as his need for the a wheelchair 
ramp, a larger front door, a larger 
bathroom with toilet, and other 
improvements to his home required by his 
disability and provided by VA.  The RO 
should investigate and determine the 
actual status of the veteran's residence 
in the areas of alleged deficiency, 
obtain a report as to the veteran's 
entitlement to the additional benefits 
sought on appeal, and review those 
documents together with the transcripts 
of his testimony and interviews with the 
veteran.  

3.  The RO should then provide copies of 
all documentation obtained to the VAMC 
Medical Administrative Officer with a 
request that a determination be made by a 
qualified physician or physicians at that 
facility with respect to the veteran's 
need for specially adapted housing or a 
special home adaptation grant, either on 
an original basis or in addition to those 
benefits already provided.

4.  The RO should then readjudicate the 
issue of the veteran's entitlement to 
specially adapted housing or a special 
home adaptation grant, in light of the 
additional evidence obtained. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


 



